Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 1, 1978, which determined that claimant was entitled to unemployment insurance benefits. Claimant was a 19-year-old, part-time student who began a four-month course to become an "emergency medical technician” in February of 1978. The course was given on Monday and Wednesday evenings each week at Albert Einstein Hospital in The Bronx and, according to claimant’s testimony, the class hours were "from 6 to 11 o’clock, the latest.” On March 1, 1978, claimant took a position with a maintenance company and was assigned to work at Madison Square Garden from 5:00 a.m. to 1:00 p.m. Thereafter, on March 12, 1978, he was told that his hours would be altered and he would be required to work from midnight to 8:00 a.m. Claiming that these new hours would conflict with his pre-existing class schedule, claimant quit on March 26, 1978 when the employer refused to continue his original hours. In an initial determination which was sustained by the Administrative Law Judge, the Industrial Commissioner found claimant disqualified from receiving benefits because he had voluntarily left his employment without good cause. The board, however, reversed this determination and held that claimant had good cause to refuse the change in his hours since the employer’s action was unilateral and a substantial change in the terms and conditions of his employment. This appeal by the Industrial Commissioner ensued. It has often been held that an employee’s preference for particular hours of employment, in the absence of truly compelling circumstances, does not constitute good cause for leaving employment (Matter of Imre [Catherwood], 27 AD2d 970; Matter of Weiss [Catherwood], 26 AD2d 851; Matter of Sybell [Catherwood], 14 AD2d 981). Where, as here, the change in hours is reasonably required by the employer’s business, the only question remaining is whether the complainant’s reasons for opposing the change were "truly compelling”. We do not believe they were. It is important to note that the proposed change in working hours did not directly conflict with claimant’s class schedule. If, as claimant testified, his class ended at 11:00 p.m. "at the latest”, he still had one hour to travel from Albert Einstein Hospital in The Bronx to Madison Square Garden in Manhattan. At the hearing, claimant testified that even though he had never tried to get to Madison Square Garden by midnight after his class had ended, he knew that it would be "impossible” to do so. Claimant ascribed his ownership of a 1964 Rambler as the reason why such a journey would be impossible, stating "I know what she [the car] can do and what she can’t do.” It is our opinion that the reasons advanced by claimant for not acceding to the proposed change in working hours were purely personal and, as a matter of law, not good cause for leaving one’s employment. As this court has previously stated, "the broad general purpose of the statute is to prevent and reduce unemployment, and to that end it is to be construed *944reasonably as an emergency measure. It was never intended to guarantee a claimant employment entailed with each and every condition that a claimant might impose” (Matter of Krieger [Corsi], 279 App Div 681). Accordingly, the claimant is found to be disqualified from receiving benefits and the decision of the board is reversed. Decision reversed, without costs, and matter remitted to the Unemployment Insurance Appeals Board for further proceedings not inconsistent herewith. Mahoney, P. J., Mikoll and Casey, JJ., concur